Citation Nr: 1637157	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-22 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right eye keratoconus, to include as secondary to Graves' disease, thyroid exophthalomplegia, and status post orbital fracture decompression and recision of lower lids.

2.  Entitlement to an evaluation in excess of 10 percent for left trigeminal nerve injury.

3.  Entitlement to an evaluation in excess of 10 percent for right trigeminal nerve injury.

4.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and March 2012 rating decisions of the VA Regional Office (RO) in Nashville, Tennessee.

The Veteran and his spouse testified at a hearing before the undersigned in May 2016.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to an evaluation in excess of 10 percent for left trigeminal nerve injury and entitlement to an evaluation in excess of 10 percent for right trigeminal nerve injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right eye keratoconus was incurred in service.

2.  Right eye exposure keratopathy is due to the Veteran's service-connected Graves' disease.

3.  The Veteran's service-connected disabilities meet the schedular criteria for award of a TDIU and preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right eye keratoconus and exposure keratopathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2015).

2.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Veteran was afforded a VA medical examination in November 2011.  The Veteran was reported to be diagnosed with Graves' ophthalmopathy, thyrotoxic exophthalmos, and exposure keratoconus.  The Veteran was noted to have a longstanding history of Graves' ophthalmopathy, this led to thyrotoxic exophthalmos, led to subsequent exposure keratopathy and bilateral decompression.  The examiner noted that the Veteran additionally had bilateral keratoconus.

In January 2012 a clarifying statement was obtained from the same examiner who rendered the November 2011 opinion.  The examiner was asked to clarify whether the Veteran had keratoconus bilaterally and clarified that the Veteran had keratoconus in his left eye for which a penetrating keratoplasty was performed.  The examiner noted that the Veteran does not have keratoconus in the left eye post keatoplasty, but the Veteran does have keratoconus in his right eye.  

In March 2012 a VA medical opinion was obtained from the same examiner who rendered the November 2011 opinion.  The examiner was asked to opine as to whether the Veteran's right eye conditions were at least as likely as not proximately due to the result of Graves' disease with thyroid exophthalmos.  After review of the claims file the examiner rendered the opinion that the claimed condition was at least as likely as not proximately due to or the result of the Veteran's service connected condition.  The examiner explained that the Veteran was diagnosed with exposure keratopathy in both eyes in 1986.  The exposure keratopathy would have been directly a result of his thyroid disease.  The examiner continued to note that at the time of the last examination the Veteran showed no signs of exposure keratopathy.  The examiner stated that given the historical context, one could assert that there is a historical link to the eye condition which existed previously but was not present at the last examination.  

However, on the same date, the same VA examiner rendered the opinion that the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  The rationale provided was that there existed no evidence to support a causative link between keratoconus and Graves' disease with thyroid exophthalmos.

A VA medical opinion was obtained in April 2014 from the same examiner who previously examined the Veteran.  The examiner was asked to opine whether the Veteran had a current diagnosis of keratoconus of the right eye, and, if the Veteran had a current diagnosis of keratoconus of the right eye, whether it is at least as likely as not that the condition was proximately due to or the result of the Veteran's service connected Graves' disease with thyroid exophthalmos.  The examiner stated that the request asserted that there were two conflicting medical opinions dated in March 2012 referencing Veteran's service connected Graves' disease with thyroid exophthalmos caused the Veteran's right eye keratoconus.  The examiner reiterated the opinions from March 2012 and, by way of explanation, reported that exposure keratopathy is entirely different entity than keratoconus.  The examiner noted that the initial request in March 2012 was "Are the veterans right eye conditions (any conditions noted) at least as likely as not proximately due to or the result of Grave's disease with thyroid exophthalmos."  The examiner explained that as multiple conditions existed a clearly delineated note was started on both keratoconus and on exposure keratopathy, again, two separate issues.  The examiner continued to state that there does not exist any conflicting medical opinion, two notes were entered:  one for keratoconus and one for exposure keratopathy as these are two entirely different entities that are dissimilar in appearance.

A February 2015 treatment addendum indicates that the Veteran had bilateral keratoconus that had been progressive and present for many years extending back to military duty.  It was reported that it likely went undiagnosed in the right eye due to forme fruste version that resulted in a severe asymmetric presentation.

The Veteran was afforded a VA medical examination in March 2016.  The Veteran was noted to be diagnosed with exophthalmos due to Graves orbitopathy, bilateral keratoconus, and primary open angle glaucoma.  The examiner stated that the Veteran was service connected for Graves orbitopathy post orbital decompression and lid surgery, bilateral.  This was noted to be stable.  The examiner further stated that the Veteran was service connected for bilateral keratoconus, progressive in the right eye and post penetrative keratoplasty in the left eye.

Entitlement to service connection for right eye keratoconus and exposure keratopathy is warranted.  The Veteran is currently diagnosed with right eye keratoconus.  Although a VA medical examiner has reported that the Veteran's right eye exposure keratopathy is related to his Graves' disease rather than his right eye keratoconus, a provider has reported that the Veteran has likely had right eye keratoconus since service that went undiagnosed.  Therefore, as the evidence is at least in equipoise, service connection is granted for right eye keratoconus and exposure keratopathy. 

II.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is in receipt of service-connected benefits for Graves' disease, thyroid exophthalmoplegia, status post orbital decompression and recision of the lower lids, evaluated as 30 percent; keratoconus of the left eye with glaucoma, astigmatism, corneal scarring, cataract, and aphakia, status post keratoplasty associated with Graves' disease, thyroid exophthalmoplegia, status post orbital decompression and recision of the lower lids, evaluated as 30 percent; lagophthalmos, evaluated as 20 percent; right trigeminal nerve injury, evaluated as 10 percent; and left trigeminal nerve injury, evaluated as 10 percent.  As the Veteran's Graves' disease, evaluated as 30 percent, and keratoconus, evaluated as 30 percent, are disabilities resulting from a common etiology, they are considered one disability for the purposes of achieving a single disability evaluated as greater than 40 percent.  38 C.F.R. §§ 4.16(a), 4.25.  Combined with the remainder of the Veteran's service connected disabilities, the Veteran meets the schedular criteria for award of a TDIU.  Id.

The Veteran was afforded a VA medical examination in May 2011.  After examination the Veteran was noted to be a candidate for unemployability based upon his Graves' disease, thyroid exophthalmoplegia, status post orbital fractural decompression, and rescission of the lower lids.  The Graves' ophthalmopathy may cause excess tearing and sensation of grit or sane in either or both eyes, reddened or inflamed eyes, widening of the space between the eyelids, swelling of the lids and tissues around the eyes, and light sensitivity.  Less often Graves' ophthalmopathy can produce ulcers on the cornea, double vision, limited eye movements, and blurred or reduced vision.  The Veteran's Graves' ophthalmopathy is complicated by a history of orbital floor fracture with multiple reconstructive orbit surgeries (Lid retraction from Graves' ophthalmopathy causes increased drying and pain).  He is deemed legally blind and has absent peripheral vision.  Neck fullness is also manifest with the Veteran's Graves' disease.  It was therefore the examiner's opinion that Graves' related ophthalmoplegia effectively hinders the Veteran's ability to perform meaningful sedentary and physical demand work equally. 

In a November 2011 VA examination report the Veteran's eye conditions would impact his ability to work.  He had profound vision loss in the left eye and was visually impaired in the right eye making all near and distance work difficult.  It was noted that it was conceivable that the Veteran could work if adjustments to his workstation be made, would have to assess on an individual job basis.

In a statement dated in April 2012 a private provider reported that the Veteran had problems with his central vision as well as his peripheral vision.  He also had trouble with reading, driving, and determining depth perception.  The provider stated that the Veteran's visual field limitation makes it dangerous for him to drive a motor vehicle, operate machinery of any kind, or read fine or small print.  It was highly recommended and suggested that the Veteran stay off work indefinitely due to his ocular problems.  The provider reported that the Veteran can be a detriment to himself as well as others.  He had other health issues that contributed to his loss of vision and it was not likely that his vision would return.

After eye examination in March 2016 it was noted that the Veteran's eye conditions impacted his ability to work in that the Veteran's vision was best corrected to 20/60.

After thyroid examination in March 2016 the examiner reported that the thyroid condition of Graves' disease constitutes a general thyroid manifestation (hyperthyroid state) as well as associated eye disease.  Concerning the general endocrine manifestation, it was noted he had been treated and now is hypothyroid.  The examiner noted that thyroid disease is controlled on the current dose of synthroid and has been stable and that the general endocrine function does not interfere with his employabilty.  However, the extensive complications related to decompression surgery of his eyes due to Graves' ophthalamopathy have impacted his vision.  Graves associated eye problems affecting his vision hinders his ability to work.  He has not worked since 2011 and is now retired due to reported vision problems. 

Lay statements of record reveal that the Veteran was having difficulty at work.  The Veteran's former supervisor indicated that the Veteran's eye disabilities caused him to misplace mail and leave tasks unfinished.  His condition has often led to coworkers completing his duties and colleagues were permitted to transport the Veteran home when he was unable to drive.

A letter from the United States Post Office dated in June 2014 indicates that the Veteran was officially retired in October 2011.  He was medically off from work for more than a year due to the Postal Service not being able to accommodate his condition.  His sick leave continued pending the decision of the Office of Personnel Management based on the reports from his physicians to approve his disability.  The Veteran stated that during that time he was having trouble seeing.  It was more of a safety issue on him coming back and forth to work.  According to his medical condition he would have other employees assisting him to accomplish his job assignment which caused delays and overtime.  Disability retirement was then recommended to him.

Entitlement to a TDIU is warranted.  The Veteran's eye disabilities preclude the Veteran from working as they make it difficult for the Veteran to perform any work that required near or far vision.  The Post Office, the Veteran's last employer, could not accommodate the Veteran's condition and the Veteran was unable to complete his required tasks.  Thus, entitlement to a TDIU is granted.


ORDER

Service connection for right eye keratoconus and exposure keratopathy is granted.

Entitlement to a TDIU is granted.


REMAND

The most recent VA examination evaluating the Veteran's left and right trigeminal nerve injuries was performed in June 2011.  At the hearing before the undersigned, the Veteran reported that the disabilities had worsened in severity.  Therefore, the Board finds that it must remand the claims to obtain a contemporaneous VA examination to assess the current nature, extent and severity of his left and right trigeminal nerve injuries.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Review of the claims file reveals that the Veteran receives treatment from the VA.  Records regarding the Veteran's treatment dated to February 2016 have been obtained and associated with the claims file.  On remand, attempts must be made to obtain and associate with the claims file updated VA treatment records.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records regarding the Veteran dated since February 2016.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his left and right trigeminal nerve injuries.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the left and right trigeminal nerve injuries.  The appropriate Disability Benefits Questionnaire (DBQ's) should be filled out for this purpose, if possible.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


